


110 HRES 664 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		110th CONGRESS
		1st Session
		H. RES. 664
		In the House of Representatives, U.
		  S.,
		
			September 20, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 2881) to amend title 49, United States Code, to authorize appropriations
		  for the Federal Aviation Administration for fiscal years 2008 through 2011, to
		  improve aviation safety and capacity, to provide stable funding for the
		  national aviation system, and for other purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 2881) to amend title 49,
			 United States Code, to authorize appropriations for the Federal Aviation
			 Administration for fiscal years 2008 through 2011, to improve aviation safety
			 and capacity, to provide stable funding for the national aviation system, and
			 for other purposes. The first reading of the bill shall be dispensed with. All
			 points of order against consideration of the bill are waived except those
			 arising under clause 9 or 10 of rule XXI. General debate shall be confined to
			 the bill and the amendments considered as adopted by this resolution and shall
			 not exceed one hour equally divided and controlled by the chairman and ranking
			 minority member of the Committee on Transportation and Infrastructure. After
			 general debate the bill shall be considered for amendment under the five-minute
			 rule. In lieu of the amendment in the nature of a substitute recommended by the
			 Committee on Transportation and Infrastructure now printed in the bill, the
			 amendment in the nature of a substitute printed in part A of the report of the
			 Committee on Rules accompanying this resolution, modified by the amendment
			 printed in part B of such report, shall be considered as adopted in the House
			 and in the Committee of the Whole. The bill, as amended, shall be considered as
			 the original bill for the purpose of further amendment under the five-minute
			 rule and shall be considered as read. All points of order against provisions in
			 the bill, as amended, are waived. Notwithstanding clause 11 of rule XVIII, no
			 further amendment to the bill, as amended, shall be in order except those
			 printed in part C of the report of the Committee on Rules. Each such amendment
			 may be offered only in the order printed in the report, may be offered only by
			 a Member designated in the report, shall be considered as read, shall be
			 debatable for the time specified in the report equally divided and controlled
			 by the proponent and an opponent, shall not be subject to amendment, and shall
			 not be subject to a demand for division of the question in the House or in the
			 Committee of the Whole. All points of order against such amendments are waived
			 except those arising under clause 9 or 10 of rule XXI. At the conclusion of
			 consideration of the bill for amendment the Committee shall rise and report the
			 bill, as amended, to the House with such further amendments as may have been
			 adopted. The previous question shall be considered as ordered on the bill and
			 amendments thereto to final passage without intervening motion except one
			 motion to recommit with or without instructions.
		2.During consideration in the House of
			 H.R. 2881 pursuant to this resolution, notwithstanding the operation of the
			 previous question, the Chair may postpone further consideration of the bill to
			 a time designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
